Exhibit 10(a)






REIMBURSEMENT AGREEMENT,






dated as of March 31, 2005,






among






PPL ENERGY SUPPLY, LLC,

as the Account Party,









VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME
PARTIES HERETO,

as the Lenders,

THE BANK OF NOVA SCOTIA,

as the Issuer,

and







THE BANK OF NOVA SCOTIA,

as the Administrative Agent.

___________________________

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.

Defined Terms



1

SECTION 1.2.

Use of Defined Terms



7

SECTION 1.3.

Cross-References



7

SECTION 1.4.

Accounting and Financial Determinations



7

SECTION 1.5.

Incorporation by Reference to Incorporated Agreement



7


ARTICLE II

COMMITMENTS, ISSUANCE PROCEDURES AND LETTERS OF CREDIT

SECTION 2.1.

Letter of Credit Commitment



9

SECTION 2.2.

Reduction of the Letter of Credit Commitment Amount



9

SECTION 2.3.

Issuance Procedures



9

SECTION 2.4.

Register



11


ARTICLE III

INTEREST AND FEES

SECTION 3.1.

Post-Maturity Rates



12

SECTION 3.2.

Fees



12


ARTICLE IV

INCREASED COSTS AND OTHER PROVISIONS

SECTION 4.1.

Increased Capital Costs



13

SECTION 4.2.

Taxes



13

SECTION 4.3.

Payments, Computations



15

SECTION 4.4.

Sharing of Payments



16

SECTION 4.5.

Setoff



16


ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

SECTION 5.1.

Initial Credit Extension



17

SECTION 5.2.

All Credit Extensions



18


ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.1.

Status



18

SECTION 6.2.

Authority, No Conflict



19

SECTION 6.3.

Legality, etc



19

SECTION 6.4.

Financial Condition



19

SECTION 6.5.

Rights to Properties



19

SECTION 6.6.

Litigation



19

SECTION 6.7.

No Violation



20

SECTION 6.8.

ERISA



20

SECTION 6.9.

Governmental Approvals



20

SECTION 6.10.

Investment Company Act



20

SECTION 6.11.

Public Utility Holding Company Act



20

SECTION 6.12.

Restricted Subsidiaries, Etc



20

SECTION 6.13.

Tax Returns and Payments



21

SECTION 6.14.

Compliance with Laws



21

SECTION 6.15.

No Default



21

SECTION 6.16.

Environmental Matters



21

SECTION 6.17.

Reportable Transactions



22

SECTION 6.18.

Guarantees



22


ARTICLE VII

COVENANTS

SECTION 7.1.

Incorporation of Covenants from the Incorporated Agreement



22


ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1.

Listing of Events of Default



23

SECTION 8.2.

Action if Bankruptcy



24

SECTION 8.3.

Action if Other Event of Default



25


ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.1.

Actions



25

SECTION 9.2.

Exculpation



25

SECTION 9.3.

Successor



26

SECTION 9.4.

Credit Extensions by Scotia Capital



26

SECTION 9.5.

Credit Decisions



27

SECTION 9.6.

Copies, etc



27

SECTION 9.7.

Reliance by Administrative Agent



27

SECTION 9.8.

Defaults



27


ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1.

Waivers, Amendments, etc



28

SECTION 10.2.

Notices; Time



28

SECTION 10.3.

Payment of Costs and Expenses



29

SECTION 10.4.

Indemnification



29

SECTION 10.5.

Survival



31

SECTION 10.6.

Severability



31

SECTION 10.7.

Headings



31

SECTION 10.8.

Execution in Counterparts, Effectiveness, etc



31

SECTION 10.9.

Governing Law; Entire Agreement



31

SECTION 10.10.

Successors and Assigns



31

SECTION 10.11.

Sale and Transfer of Credit Extensions; Participations in Credit Extensions



32

SECTION 10.12.

Other Transactions



34

SECTION 10.13.

Forum Selection and Consent to Jurisdiction



34

SECTION 10.14.

Waiver of Jury Trial



35

SECTION 10.15.

USA PATRIOT Act Notice



35

 

SCHEDULE I

- Disclosure Schedule





SCHEDULE II

- Percentages













EXHIBIT A

- Form of Issuance Request





REIMBURSEMENT AGREEMENT

THIS REIMBURSEMENT AGREEMENT, dated as of March 31, 2005, is among PPL ENERGY
SUPPLY, LLC, a Delaware limited liability company (the "Account Party"), the
financial institutions from time to time parties hereto (collectively, the
"Lenders") and THE BANK OF NOVA SCOTIA ("Scotia Capital"), as an Issuer and as
administrative agent (in such capacity, the "Administrative Agent").

W I T N E S S E T H:

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Letter of Credit Commitments; and

WHEREAS, the Issuer is willing, on the terms and subject to the conditions
hereinafter set forth, to issue Letters of Credit for the account of the Account
Party;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

"Account Party" is defined in the preamble.

"Administrative Agent" is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.3.

"Agreement" means, on any date, this Reimbursement Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

"Authorized Officer" means, relative to any Person, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuer pursuant to Section 5.1.1.

"Bankruptcy Code" means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

"Base Rate" means, for any day, a rate per annum equal to the higher of (a) the
Prime Rate for such day and (b) the sum of 0.50% plus the Federal Funds Rate for
such day.

"Business Day" means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

"Capital Lease" means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee's balance sheet.

"Capital Lease Obligations" means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

"Capital Securities" means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person's capital, whether now outstanding or issued after
the Effective Date.

"Cash Collateralize" means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent on terms satisfactory to the
Administrative Agent in an amount equal to the Stated Amount of such Letter of
Credit.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

"CERCLIS" is defined in CERCLA.

"Change of Control" means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934, as amended) of 25%
or more of the outstanding shares of voting stock of Parent or its successors or
(ii) the failure at any time of Parent or its successors to own 80% or more of
the outstanding shares of the Voting Stock in the Account Party.

"Code" means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

"Commitment Termination Date" means the earliest of

          (a) 364 days from the Effective Date;

          (b) the date on which the Letter of Credit Commitment Amount is
terminated in full or reduced to zero pursuant to the terms of this Agreement;
and

          (c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses (c) or (d),
the Letter of Credit Commitment shall terminate automatically and without any
further action.

"Commitment Termination Event" means

          (a) the occurrence of any Event of Default with respect to the Account
Party described in Section 8.1.9; or

          (b) the occurrence and continuance of any other Event of Default and
either (i) the declaration that all Letters of Credit be Cash Collateralized
pursuant to Section 8.3, or (ii) the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Account Party
that the Letter of Credit Commitment has been terminated.

"Compliance Certificate" means a certificate duly completed and executed by an
Authorized Officer of the Account Party, in form and substance satisfactory to
the Administrative Agent.

"Consolidated Subsidiary" means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

"Corporation" means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.

"Credit Extension" means the issuance of any Letter of Credit, or the renewal or
extension of any Stated Expiry Date of any existing Letter of Credit, by the
Issuer.

"Credit Parties" means, collectively, the Lenders, the Issuer and the
Administrative Agent, and each of their respective successors, transferees and
assigns.

"Debt" of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person with respect to
deposits or advances of any kind, (iii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iv) all Guarantees by such
Person of Debt of others, (v) all Capital Lease Obligations and Synthetic Leases
of such Person, (vi) all obligations of such Person in respect of Interest Rate
Protection Agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
net amount that would be payable upon the acceleration, termination or
liquidation thereof), but only to the extent that such net obligations exceed
$75,000,000 in the aggregate and (vii) all obligations of such Person as an
account party in respect of letters of credit and bankers' acceptances;
provided, however, that "Debt" of such Person does not include (a) obligations
of such Person under any installment sale, conditional sale or title retention
agreement or any other agreement relating to obligations for the deferred
purchase price of property or services (b) obligations under agreements relating
to the purchase and sale of any commodity, including any power sale or purchase
agreements, any commodity hedge or derivative (regardless of whether any such
transaction is a "financial" or physical transaction), (c) any trade obligations
or other obligations of such Person incurred in the ordinary course of business
or (d) obligations of such Person under any lease agreement (including any lease
intended as security) that is not a Capital Lease or a Synthetic Lease.

"Default" means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

"Disbursement" is defined in Section 2.3.2.

"Disbursement Date" is defined in Section 2.3.2.

"Disclosure Schedule" means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Account Party with the written consent of the
Required Lenders.

"Dollar" and the sign "$" mean lawful money of the United States.

"Effective Date" means the date this Agreement becomes effective pursuant to
Section 10.8.

"Eligible Assignee" means any Person (other than a natural Person) agreed to by
the Administrative Agent and the Issuer and (so long as no Default has occurred
and is continuing) the Account Party.

"Environmental Laws" means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes.

"Environmental Liabilities" means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Account
Party or any of its Subsidiaries, whether vested or unvested, contingent or
fixed, actual or potential, which arise under or relate to matters covered by
Environmental Laws.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

"ERISA Group" means the Account Party and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Account Party, are treated as a single
employer under Section 414(b) or (c) of the Code.

"Event of Default" is defined in Section 8.1.

"Exemption Certificate" is defined in clause (e) of Section 4.2.

"Federal Funds Rate" means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

"fiscal year" means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the "2004 Fiscal Year") refer to the Fiscal Year ending on
December 31 of such calendar year.

"Foreign Subsidiary" means a Subsidiary which is not formed under the laws of
the United States or any territory thereof.

"F.R.S. Board" means the Board of Governors of the Federal Reserve System or any
successor thereto.

"GAAP" means United States generally accepted accounting principles applied on a
consistent basis.

"Governmental Authority" means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.

"Guarantee" of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Debt of any other person (the "primary obligor") in any manner, whether directly
or indirectly, and including any obligation of such person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

"Hazardous Substances" means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

"herein", "hereof", "hereto", "hereunder" and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

"including" and "include" means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

"Incorporated Agreement" means the Five-Year Credit Agreement, dated as of June
22, 2004, among the Account Party, the lenders from time to time party thereto,
Wachovia Bank, National Association, as administrative agent and issuing lender,
certain financial institutions, as syndication agents, certain financial
institutions, as lead arrangers, and certain financial institutions (including
Scotia Capital), as documentation agents as in effect on the date hereof and
without giving effect to any subsequent modification, supplement, amendment or
waiver by the lenders under, or by other parties to, the Incorporated Agreement,
unless the Required Lenders agrees in writing that such modification,
supplement, amendment or waiver shall apply to such provisions or schedules
incorporated herein.

"Indemnified Liabilities" is defined in Section 10.4.

"Indemnified Parties" is defined in Section 10.4.

"Interest Rate Protection Agreements" means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.

"ISP Rules" is defined in Section 10.9.

"Issuance Request" means a request and certificate, duly executed by an
Authorized Officer of the Account Party, to issue a Letter of Credit
substantially in the form of Exhibit A hereto.

"Issuer" means Scotia Capital in its capacity as Issuer of the Letters of
Credit. At the request of Scotia Capital and with the Account Party's consent
(not to be unreasonably withheld), another Lender or an Affiliate of Scotia
Capital may issue one or more Letters of Credit hereunder so long as such Lender
or Affiliate is a commercial bank or trust company organized under the laws of
the United States (or any state or political subdivision thereof) or a foreign
commercial bank or trust company with a United States branch having (a) a
capital and surplus of at least $1,000,000,000 and (b) a long-term senior
unsecured debt rating of at least (i) A3 from Moody's and A- from S&P, if such
entity is rated by both Moody's and S&P or (b) A3 from Moody's or A- from S&P,
if such entity is rated by either Moody's or S&P but not both.

"LC Percentage" means, relative to any Lender, the applicable percentage
relating to Letters of Credit set forth opposite its name on Schedule II hereto
under the Letter of Credit Commitment column or set forth in an Assignment
Agreement under the Letter of Credit Commitment column, as such percentage may
be adjusted from time to time pursuant to Assignment Agreements executed by such
Lender and its Assignee Lender and delivered pursuant to Section 10.11.

"Lender's Environmental Liability" means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys' fees
at trial and appellate levels and experts' fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender, the Issuer or
any of such Person's Affiliates, shareholders, directors, officers, employees,
and agents in connection with or arising from:

          (a) any Hazardous Substance on, in, under or affecting all or any
portion of any property of the Account Party or any of its Subsidiaries, the
groundwater thereunder, or any surrounding areas thereof to the extent caused by
releases from the Account Party's or any of its Subsidiaries' or any of their
respective predecessors' properties;

          (b) any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.14;

          (c) any violation or claim of violation by the Account Party or any of
its Subsidiaries of any Environmental Laws; or

          (d) the imposition of any lien for damages caused by or the recovery
of any costs for the cleanup, release or threatened release of Hazardous
Substance by the Account Party or any of its Subsidiaries, or in connection with
any property owned or formerly owned by the Account Party or any of its
Subsidiaries.

"Lenders" is defined in the preamble.

"Letter of Credit" is defined in Section 2.1.

"Letter of Credit Commitment" means the Issuer's obligation to issue Letters of
Credit pursuant to Section 2.1.

"Letter of Credit Commitment Amount" means, on any date, a maximum amount of
$200,000,000.

"Letter of Credit Outstandings" means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

"Loan Documents" means, collectively, this Agreement, the Letters of Credit and
each other agreement, certificate, document or instrument delivered by the
Account Party in connection with any Loan Document, whether or not specifically
mentioned herein or therein.

"Material Adverse Effect" means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Account Party or the
Account Party and its Subsidiaries, taken as a whole; (ii) a material adverse
effect on the ability of the Account Party to perform its obligations under this
Agreement or the other Loan Documents or (iii) a material adverse effect on the
validity or enforceability of this Agreement or any of the other Loan Documents.

"Material Debt" means Debt (other than the Obligations) of the Account Party
and/or one or more of its Restricted Subsidiaries in a principal or face amount
exceeding $40,000,000.

"Material Plan" means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

"Moody's" means Moody's Investors Service, Inc.

"Non-Excluded Taxes" means any Taxes other than net income and franchise Taxes
imposed with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized or in which it maintains its
applicable lending office.

"Non-U.S. Lender" means any Lender that is not a "United States person", as
defined under Section 7701(a)(30) of the Code.

"Obligations" means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Account Party arising under or in
connection with a Loan Document, including Reimbursement Obligations.

"Organic Document" means, relative to the Account Party, its certificate of
formation and limited liability company agreement.

"Other Taxes" means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

"Parent" means PPL Corporation, a Pennsylvania corporation, and its successors.

"Participant" is defined in clause (e) of Section 10.11.

"Person" means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Plan" means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

"Prime Rate" means the rate of interest then most recently established by the
Administrative Agent in New York (and transmitted to the Borrower) as its base
rate for Dollars loaned in the United States. The Prime Rate is not necessarily
intended to be the lowest rate of interest determined by the Administrative
Agent in connection with extensions of credit.

"Quarterly Payment Date" means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

"Register" is defined in Section 2.4.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.

"Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.

"Reimbursement Obligation" is defined in Section 2.3.3.

"Release" means a "release", as such term is defined in CERCLA.

"Replacement Lender" is defined in clause (h) of Section 10.11.

"Required Lenders" means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

"Restricted Subsidiary" means each Subsidiary listed on Schedule 5.12 of the
Incorporated Agreement; provided, that, each Restricted Subsidiary shall be a
direct Wholly-Owned Subsidiary of the Account Party or a direct Wholly-Owned
Subsidiary of a Restricted Subsidiary.

"S&P" means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc.

"Scotia Capital" is defined in the preamble.

"SEC" means the Securities and Exchange Commission.

"Stated Amount" means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

"Stated Expiry Date" is defined in Section 2.1.

"Subsidiary" means, any Corporation a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Account Party or one or more
other Subsidiaries of the Account Party.

"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

"Taxes" means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

"Termination Date" means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized) and the Letter of Credit Commitment shall have terminated.

"Total Exposure Amount" means, on any date of determination (and without
duplication), the aggregate amount of all Letter of Credit Outstandings and the
unused amount of the Letter of Credit Commitment.

"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

"United States" or "U.S." means the United States of America, its fifty states
and the District of Columbia.

"Voting Stock" means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.

"Wholly-Owned Subsidiary" means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors'
qualifying shares) are at the time directly or indirectly owned by such Person.

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3. Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder shall be made and
all financial statements required to be delivered thereunder shall be prepared
in accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Account Party's independent
public accountants) with the audited consolidated financial statements of the
Account Party most recently delivered to the Lenders; provided that, if the
Account Party notifies the Administrative Agent that the Account Party wishes to
amend any covenant in Article VII to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Account Party that the Required Lenders wish to amend any covenant in Article
VII for such purpose), then the Account Party's compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Account Party and
the Required Lenders.

SECTION 1.5. Incorporation by Reference to Incorporated Agreement. The following
rules of construction shall apply:

          (a) Terms defined in the Incorporated Agreement and used in the
provisions incorporated herein, unless otherwise defined herein or the context
otherwise requires, shall have the definitions set forth in Section 1.01 of the
Incorporated Agreement, and such definitions are hereby incorporated herein by
reference, mutatis mutandis, and will be deemed to be and to continue in effect
for the benefit of the Administrative Agent, the Lenders and the Issuer whether
or not the Incorporated Agreement remains outstanding or in effect; provided,
that any such definitions so incorporated shall be incorporated as of the date
hereof and shall not be subject to any subsequent modification, supplement,
amendment or waiver by the lenders under or other parties to the Incorporated
Agreement, unless the Required Lenders agrees in writing that such modification,
supplement, amendment or waiver shall apply to such definitions incorporated
herein.

          (b) In addition, the parties hereto agree that, for the purposes of
Article VII, references to terms in the Incorporated Agreement to "the Borrower"
shall be a reference to the Account Party, "this Agreement" or "the Loan
Document(s)" shall be a reference to this Reimbursement Agreement and the Loan
Documents hereunder, "the Lenders" or the "Administrative Agent" shall be a
reference to the Administrative Agent and Lenders under this Agreement,
references to the "Issuing Lender" shall be a reference to the Issuer under this
Agreement and a "Default" or "Event of Default" shall be a reference to a
Default or Event of Default under this Agreement.

          (c) Unless the context otherwise requires, whenever any statements is
qualified by "to the best knowledge of" or "known to" (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.

ARTICLE II
COMMITMENTS, ISSUANCE
PROCEDURES AND LETTERS OF CREDIT

SECTION 2.1. Letter of Credit Commitment. From time to time on any Business Day
occurring from the Effective Date to (but excluding) five Business Days prior to
the date set forth in clause (b) of the definition of Commitment Termination
Date, the Issuer agrees that it will:

          (a) issue one or more standby letters of credit (the "Letter of
Credit") for the account of the Account Party in the Stated Amount requested by
the Account Party on such day including, on the Effective Date, issue each
Letter of Credit in place of each Existing Letter of Credit; or

          (b) extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder as requested by the Account Party.

No Letter of Credit shall be stated to expire (the "Stated Expiry Date") beyond
the earlier of (i) the date five days prior to the date set forth in clause (b)
of the definition of Commitment Termination Date and (ii) one year from the date
of such extension. The Issuer shall not be permitted or required to issue any
Letter of Credit if, after giving effect thereto, the aggregate amount of all
Letter of Credit Outstandings would exceed the Letter of Credit Commitment
Amount.

SECTION 2.2. Reduction of the Letter of Credit Commitment Amount. The Letter of
Credit Commitment Amount will, without any further action, automatically and
permanently be reduced upon the occurrence of the Commitment Termination Date.

SECTION 2.3. Issuance Procedures. By delivering to the Administrative Agent an
Issuance Request on or before 12:00 noon on a Business Day, the Account Party
may from time to time irrevocably request on not less than three nor more than
ten Business Days' notice, in the case of an initial issuance of a Letter of
Credit and not less than three Business Days' prior notice, in the case of a
request for the renewal or extension of the Stated Expiry Date of a standby
Letter of Credit (in each case, unless a shorter notice period is agreed to by
the Issuer, in its sole discretion), that the Issuer issue, or renew or extend
the Stated Expiry Date of, a Letter of Credit in such form as may be requested
by the Account Party and approved by the Issuer for general limited liability
company purposes; provided, however, the Issuer agrees that it will (a) issue a
Letter of Credit the next Business Day so long as (i) the Issuance Request is
received by the Administrative Agent prior to 12:00 noon on the Business Day
before the proposed issuance of such Letter of Credit and (ii) the form of such
Letter of Credit has either been previously reviewed and accepted by the Issuer
and (b) amend or otherwise modify a Letter of Credit on the same Business Day
the applicable Issuance Request is received so long as (i) the Issuance Request
is received by the Administrative Agent prior to 12:00 noon on the Business Day
of the proposed amendment or modification of such Letter of Credit and (ii) such
amendments or modifications are limited to an increase or decrease in the Stated
Amount of such Letter of Credit or an extension of the Stated Expiry Date of
such Letter of Credit. Notwithstanding the foregoing, in the event that the
Account Party requests that the Issuer issue a Letter of Credit in a form that
it has not had the opportunity to review or approve, the Issuer agrees it will
issue such Letter of Credit one Business Day after the form of the Letter of
Credit has been finalized among the Issuer, the Account Party and the
beneficiary and is in form satisfactory to each of them. The Issuer will make
available to the beneficiary thereof the original of the Letter of Credit which
it issues and a copy to the Account Party.

SECTION 2.3.1. Other Lenders Participation. Upon the issuance of each Letter of
Credit, and without further action, each Lender (other than the Issuer) shall be
deemed to have irrevocably purchased, to the extent of its LC Percentage, a
participation interest in such Letter of Credit (including the contingent
liability and any Reimbursement Obligation with respect thereto), and such
Lender shall, to the extent of its LC Percentage, be responsible (within one
Business Day following notice to it) for reimbursing the Issuer for
Reimbursement Obligations which have not been reimbursed by the Account Party in
accordance with Section 2.3.3 (with the terms of this Section surviving the
termination of this Agreement). In addition, such Lender shall, to the extent of
its LC Percentage, be entitled to receive a ratable portion of the Letter of
Credit fee payable pursuant to Section 3.2.2 with respect to each Letter of
Credit and of interest payable pursuant to Section 3.1 with respect to any
Reimbursement Obligation. To the extent that any Lender has reimbursed the
Issuer for a Disbursement, such Lender shall be entitled to receive its ratable
portion of any amounts subsequently received (from the Account Party or
otherwise) in respect of such Disbursement.

SECTION 2.3.2. Disbursements. The Issuer or the Administrative Agent will notify
the Account Party promptly of the presentment for payment of any Letter of
Credit issued by the Issuer, together with notice of the date (the "Disbursement
Date") such payment shall be made (each such payment, a "Disbursement"). Subject
to the terms and provisions of such Letter of Credit and this Agreement, the
Issuer shall make such payment to the beneficiary (or its designee) of such
Letter of Credit. Prior to 3:00 p.m. on the first Business Day following the
later of the Account Party's receipt of notice of a Disbursement or the
Disbursement Date, the Account Party will reimburse the Administrative Agent,
for the account of the Issuer, for all amounts which the Issuer has disbursed
under such Letter of Credit, together with interest thereon at a rate per annum
equal to the Base Rate for the period from the later of the Account Party's
receipt of notice of a Disbursement or the Disbursement Date through the date of
such reimbursement. Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, the Account Party hereby acknowledges and
agrees that it shall be obligated to reimburse the Issuer upon each Disbursement
of a Letter of Credit.

SECTION 2.3.3. Reimbursement. The obligation (a "Reimbursement Obligation") of
the Account Party under Section 2.3.2 to reimburse the Issuer with respect to
each Disbursement (including interest thereon), and, upon the failure of the
Account Party to reimburse the Issuer, each Lender's obligation under Section
2.3.1 to reimburse the Issuer, shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Account Party or such Lender, as the case may be, may have or
have had against the Issuer or any Lender, including any defense based upon the
failure of any Disbursement to conform to the terms of the applicable Letter of
Credit (if, in the Issuer's good faith opinion, such Disbursement is determined
to be appropriate) or any non-application or misapplication by the beneficiary
of the proceeds of such Letter of Credit; provided that, after paying in full
its Reimbursement Obligation hereunder, nothing herein shall adversely affect
the right of the Account Party or such Lender, as the case may be, to commence
any proceeding against the Issuer for any wrongful Disbursement made by the
Issuer under a Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct on the part of the Issuer.

SECTION 2.3.4. Deemed Disbursements. Upon the occurrence and during the
continuation of any Default under Section 8.1.9 or upon notification by the
Administrative Agent (acting at the direction of the Required Lenders) to the
Account Party of its obligations under this Section following the occurrence and
during the continuation of any other Event of Default,

          (a) the aggregate Stated Amount of all Letters of Credit shall,
without demand upon or notice to the Account Party or any other Person, be
deemed to have been paid or disbursed by the Issuer of such Letters of Credit
(notwithstanding that such amount may not in fact have been paid or disbursed);
and

          (b) the Account Party shall be immediately obligated to reimburse the
Issuer for the amount deemed to have been so paid or disbursed by the Issuer.

Amounts payable by the Account Party pursuant to this Section shall be deposited
in immediately available funds with the Administrative Agent and held as
collateral security for the Reimbursement Obligations. When all Defaults giving
rise to the deemed disbursements under this Section have been cured or waived
the Administrative Agent shall return to the Account Party all amounts then on
deposit with the Administrative Agent pursuant to this Section which have not
been applied to the satisfaction of the Reimbursement Obligations

SECTION 2.3.5. Nature of Reimbursement Obligations. The Account Party and, to
the extent set forth in Section 2.3.1, each Lender shall assume all risks of the
acts, omissions or misuse of any Letter of Credit by the beneficiary thereof.
The Issuer (except to the extent of its own gross negligence or willful
misconduct) shall not be responsible for:

          (a) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

          (b) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

(c) the failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;

          (d) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or

          (e) any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender hereunder. In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by the Issuer in good faith (and not constituting gross
negligence or willful misconduct) shall be binding upon the Account Party and
each such Credit Party, and shall not put the Issuer under any resulting
liability to the Account Party or any Credit Party, as the case may be.

SECTION 2.4. Register. The Account Party hereby designates the Administrative
Agent to serve as the Account Party's agent, solely for the purpose of this
clause, to maintain a register (the "Register") on which the Administrative
Agent will record each Lender's LC Percentage, annexed to which the
Administrative Agent shall retain a copy of each Assignment Agreement delivered
to the Administrative Agent pursuant to Section 10.11. Failure to make any
recordation, or any error in such recordation, shall not affect the Account
Party's Obligations. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Account Party, the Administrative Agent and
the Lenders shall treat each Person in whose name a LC Percentage is registered
as the owner thereof for the purposes of all Loan Documents, notwithstanding
notice or any provision herein to the contrary. Any assignment or transfer of a
Lender of its rights and obligations shall be registered in the Register only
upon delivery to the Administrative Agent of a Assignment Agreement that has
been executed by the requisite parties pursuant to Section 10.11. No assignment
or transfer of a Lender's rights and obligations shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section

ARTICLE III
INTEREST AND FEES

SECTION 3.1. Post-Maturity Rates. After the date any Reimbursement Obligation is
due and payable (whether upon acceleration or otherwise), or after any other
monetary Obligation of the Account Party shall have become due and payable, the
Account Party shall pay on demand, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to the Base Rate plus 2% per annum.

SECTION 3.2. Fees. The Account Party agrees to pay the fees set forth below. All
such fees shall be non-refundable.

SECTION 3.2.1. Commitment Fee. The Account Party agrees to pay to the
Administrative Agent for the account of each Lender (based on its LC
Percentage), for the period (including any portion thereof when any of the
Letter of Credit Commitment is suspended by reason of the Account Party's
inability to satisfy any condition of Article V) commencing on the Effective
Date and continuing through the Commitment Termination Date, a commitment fee
equal to 0.15% per annum, multiplied by the sum of the average daily unused
portion of the Letter of Credit Commitment Amount (net of Letter of Credit
Outstandings). All commitment fees payable pursuant to this Section shall be
payable by the Account Party in arrears on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Effective Date,
and on the Commitment Termination Date.

SECTION 3.2.2. Letter of Credit Fee. The Account Party agrees to pay to the
Administrative Agent, for the account of each Lender (based on its LC
Percentage), a Letter of Credit fee equal to 0.50% per annum, multiplied by the
Stated Amount of each such Letter of Credit, such fees being payable quarterly
in arrears on each Quarterly Payment Date following the date of issuance of each
Letter of Credit and on the Commitment Termination Date. The Account Party also
agrees to pay to the Issuer an issuance fee of $100 for each Letter of Credit
issued such fee being paid on the date of such issuance.

ARTICLE IV
INCREASED COSTS AND OTHER PROVISIONS

SECTION 4.1. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Credit Party
or any Person controlling such Credit Party, and such Credit Party determines
(in good faith but in its sole and absolute discretion) that the rate of return
on its or such controlling Person's capital as a consequence of the Letter of
Credit Commitment, or the Letters of Credit participated in, by such Credit
Party is reduced to a level below that which such Credit Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Credit Party to the
Account Party, the Account Party shall within fifteen days following receipt of
such notice pay directly to such Credit Party additional amounts sufficient to
compensate such Credit Party or such controlling Person for such reduction in
rate of return, solely to the extent that any such additional amounts were
incurred by such Credit Party or such controlling Person within 90 days of such
demand. Each Credit Party will promptly notify the Account Party and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, that will entitle such Credit Party to compensation pursuant to
this Section 4.1 and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount, such Credit Party may use any reasonable averaging
and attribution methods.

SECTION 4.2. Taxes. The Account Party covenants and agrees as follows with
respect to Taxes.

          (a) Any and all payments by the Account Party under each Loan Document
shall be made without setoff, counterclaim or other defense, and free and clear
of, and without deduction or withholding for or on account of, any Taxes. In the
event that any Taxes are imposed and required to be deducted or withheld from
any payment required to be made by the Account Party to or on behalf of any
Credit Party under any Loan Document, then:

                    (i) subject to clause (f), if such Taxes are Non-Excluded
Taxes, the amount of such payment shall be increased as may be necessary so that
such payment is made, after withholding or deduction for or on account of such
Taxes, in an amount that is not less than the amount provided for in such Loan
Document; and

                    (ii) the Account Party shall withhold the full amount of
such Taxes from such payment (as increased pursuant to clause (a)(i)) and shall
pay such amount to the Governmental Authority imposing such Taxes in accordance
with applicable law.

          (b) In addition, the Account Party shall pay all Other Taxes imposed
to the relevant Governmental Authority imposing such Other Taxes in accordance
with applicable law.

          (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Account Party shall furnish to the Administrative Agent a copy of an official
receipt (or a certified copy thereof) evidencing the payment of such Taxes or
Other Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.

          (d) Subject to clause (f), the Account Party shall indemnify each
Credit Party for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) such Credit Party whether or
not such Non-Excluded Taxes or Other Taxes are correctly or legally asserted by
the relevant Governmental Authority. Promptly upon having knowledge that any
such Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed,
and promptly upon notice thereof by any Credit Party, the Account Party shall
pay such Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided that, no Credit Party shall be under any obligation to
provide any such notice to the Account Party). In addition, the Account Party
shall indemnify each Credit Party for any incremental Taxes that may become
payable by such Credit Party as a result of any failure of the Account Party to
pay any Taxes when due to the appropriate Governmental Authority or to deliver
to the Administrative Agent, pursuant to clause (c), documentation evidencing
the payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Credit Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Credit Party
makes written demand therefor. The Account Party acknowledges that any payment
made to any Credit Party or to any Governmental Authority in respect of the
indemnification obligations of the Account Party provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.

          (e) Each Non-U.S. Lender, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of the Account Party or the Administrative Agent, but only for
so long as such non-U.S. Lender is legally entitled to do so), shall deliver to
the Account Party and the Administrative Agent either (i) two duly completed
copies of either (x) Internal Revenue Service Form W-8BEN claiming eligibility
of the Non-U.S. Lender for benefits of an income tax treaty to which the United
States is a party or (y) Internal Revenue Service Form W-8ECI, or in either case
an applicable successor form; or (ii) in the case of a Non-U.S. Lender that is
not legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Account Party within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code (referred to as an
"Exemption Certificate") and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN or applicable successor form.

          (f) The Account Party shall not be obligated to pay any additional
amounts to any Lender pursuant to clause (a)(i), or to indemnify any Lender
pursuant to clause (d), in respect of United States federal withholding taxes to
the extent imposed as a result of (i) the failure of such Lender to deliver to
the Account Party the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to clause (e), (ii) such form or forms
and/or Exemption Certificate not establishing a complete exemption from U.S.
federal withholding tax or the information or certifications made therein by the
Lender being untrue or inaccurate on the date delivered in any material respect,
or (iii) the Lender designating a successor lending office at which it maintains
its Letter of Credit Commitment or rights and obligations hereunder which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that, the
Account Party shall be obligated to pay additional amounts to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to clause
(d), in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
Effective Date, which change rendered such Lender no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender's lending office was made at the request of the Account Party or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to clause (a)(i) or to indemnify any such Lender pursuant to clause (d) is with
respect to an Assignee Lender that becomes an Assignee Lender as a result of an
assignment made at the request of the Account Party.

          (g) In the event that a Credit Party receives an indemnification
payment pursuant to clause (d) above and the Account Party makes a written
request to the Credit Party for its cooperation, the relevant Credit Party shall
cooperate with the Account Party in challenging such Non-Excluded Taxes or Other
Taxes, provided that (i) the Credit Party reasonably determines in good faith
that it will not suffer any adverse effect as a result thereof, (ii) all costs
of such challenge are for the account of the Account Party, and (iii) the
Account Party delivers to the Credit Party an opinion of counsel reasonably
satisfactory to the Credit Party to the effect that there is substantial
authority (within the meaning of Code section 6662(d)(2)(B)(i)) to prevail on
such refund claim.

SECTION 4.3. Payments, Computations. Unless otherwise expressly provided in a
Loan Document, all payments by the Account Party pursuant to each Loan Document
shall be made by the Account Party to the Administrative Agent for the account
of the Credit Parties entitled to receive such payment. All payments shall be
made without setoff, deduction or counterclaim not later than 3:00 p.m. on the
date due in same day or immediately available funds to such account as the
Administrative Agent shall specify from time to time by notice to the Account
Party. Funds received after that time shall be deemed to have been received by
the Administrative Agent on the next succeeding Business Day. The Administrative
Agent shall promptly remit in same day funds to each Credit Party its share, if
any, of such payments received by the Administrative Agent for the account of
such Credit Party. All interest and fees shall be computed on the basis of the
actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days. Payments due on other than a Business Day shall
(except as otherwise required by clause (c) of the definition of "Interest
Period") be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.

          (b) All amounts received as a result of the exercise of remedies under
the Loan Documents or under applicable law shall be applied upon receipt to the
Obligations as follows: (i) first, to the payment of all Obligations owing to
the Administrative Agent, in its capacity as the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent), (ii) second,
after payment in full in cash of the amounts specified in clause (b)(i), to the
ratable payment of all interest (including interest accruing after the
commencement of a proceeding in bankruptcy, insolvency or similar law, whether
or not permitted as a claim under such law) and fees owing under the Loan
Documents, and all costs and expenses owing to the Credit Parties pursuant to
the terms of the Loan Documents, until paid in full in cash, (iii) third, after
payment in full in cash of the amounts specified in clauses (b)(i) and (b)(ii),
to the ratable payment of the aggregate Reimbursement Obligations then owing and
Cash Collateralize contingent liabilities under Letter of Credit Outstandings,
(iv) fourth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iii), to the ratable payment of all other Obligations owing
to the Credit Parties, and (v) fifth, after payment in full in cash of the
amounts specified in clauses (b)(i) through (b)(iv), and following the
Termination Date, to the Account Party or any other Person lawfully entitled to
receive such surplus.

SECTION 4.4. Sharing of Payments. If any Credit Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.1 or 4.2) in excess of its pro rata
share of payments obtained by all Credit Parties, such Credit Party shall
purchase from the other Credit Parties such participations in Credit Extensions
made by them as shall be necessary to cause such purchasing Credit Party to
share the excess payment or other recovery ratably (to the extent such other
Credit Parties were entitled to receive a portion of such payment or recovery)
with each of them; provided that, if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Credit Party, the
purchase shall be rescinded and each Credit Party which has sold a participation
to the purchasing Credit Party shall repay to the purchasing Credit Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Credit Party's ratable share (according to the proportion
of (a) the amount of such selling Credit Party's required repayment to the
purchasing Credit Party to (b) total amount so recovered from the purchasing
Credit Party) of any interest or other amount paid or payable by the purchasing
Credit Party in respect of the total amount so recovered. The Account Party
agrees that any Credit Party purchasing a participation from another Credit
Party pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 4.5) with
respect to such participation as fully as if such Credit Party were the direct
creditor of the Account Party in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Credit Party receives
a secured claim in lieu of a setoff to which this Section applies, such Credit
Party shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Credit Parties
entitled under this Section to share in the benefits of any recovery on such
secured claim

SECTION 4.5. Setoff. Each Credit Party shall, upon the occurrence and during the
continuance of any Default described in Section 8.1.9 or, with the consent of
the Required Lender, upon the occurrence and during the continuance of any other
Event of Default, have the right to appropriate and apply to the payment of the
Obligations owing to it (whether or not then due). Each Credit Party agrees
promptly to notify the Account Party and the Administrative Agent after any such
appropriation and application made by such Credit Party; provided that, the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Credit Party under this Section are in addition
to other rights and remedies (including other rights of setoff under applicable
law or otherwise) which such Credit Party may have.

ARTICLE V
CONDITIONS TO CREDIT EXTENSIONS

SECTION 5.1. Initial Credit Extension. The obligations of the Lenders to make
the initial Credit Extension (or participate therein) shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Article.

SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have received
from the Account Party (i) a copy of a good standing certificate, dated a date
reasonably close to the Effective Date and (ii) a certificate, dated as of the
date hereof, duly executed and delivered by any vice president, the controller,
the treasurer, the assistant treasurer, secretary or assistant secretary of the
Account Party as to

          (a) resolutions of the Account Party's Board of Managers then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by the Account Party and the transactions
contemplated hereby and thereby;

          (b) the incumbency and signatures of those of its officers authorized
to act with respect to each Loan Document to be executed by the Account Party;
and

          (c) the full force and validity of each Organic Document of the
Account Party and copies thereof;

upon which certificates each Credit Party may conclusively rely until it shall
have received a further certificate of any such officer of the Account Party
canceling or amending such prior certificate.

SECTION 5.1.2. Financial Information, etc. The Administrative Agent shall have
received an audited consolidated balance sheet of the Account Party and its
Subsidiaries, as of December 31, 2004, certified by the principal financial or
accounting officer of the Account Party, which shall be satisfactory to the
Administrative Agent.

SECTION 5.1.3. Compliance Certificate. The Administrative Agent shall have
received a Compliance Certificate, calculated as of December 31, 2004, duly
executed and delivered by the principal financial or accounting officer of the
Account Party, in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 5.1.4. Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees, costs and expenses due and payable pursuant to Sections 3.2 and,
if then invoiced, 10.3.

SECTION 5.1.5. Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date and addressed to the Administrative Agent and
all Lenders, from Dewey Ballantine LLP, New York counsel to the Account Party,
in form and substance satisfactory to the Administrative Agent.

SECTION 5.2. All Credit Extensions. The obligation of the Issuer to make any
Credit Extension shall be subject to the satisfaction of each of the conditions
precedent set forth below.

SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

          (a) the representations and warranties set forth in each Loan Document
(other than the representations and warranties set forth in clause (b) of
Section 6.4 and Section 6.6) shall, in each case, be true and correct with the
same effect as if then made (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date); and

          (b) no Default shall have then occurred and be continuing.

SECTION 5.2.2. Issuance Request. The Administrative Agent shall have received an
Issuance Request duly executed and delivered by an Authorized Officer of the
Account Party. Each delivery of an Issuance Request and the acceptance by the
beneficiary of such Letter of Credit shall constitute a representation and
warranty by the Account Party that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension) the
statements made in Section 5.2.1 are true and correct in all material respects.

SECTION 5.2.3. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Account Party shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel,
and the Administrative Agent and its counsel shall have received all
information, approvals, opinions, documents or instruments as the Administrative
Agent or its counsel may reasonably request.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

In order to induce the Credit Parties to enter into this Agreement and to make
Credit Extensions hereunder, the Account Party represents and warrants to each
Credit Party as set forth in this Article.

SECTION 6.1. Status. The Account Party is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the limited liability company authority to make and perform
this Agreement and each other Loan Document to which it is a party.

SECTION 6.2. Authority, No Conflict. The execution, delivery and performance by
the Account Party of this Agreement and each other Loan Document to which it is
a party have been duly authorized by all necessary limited liability company
action and do not violate (i) any provision of law or regulation, or any decree,
order, writ or judgment, (ii) any provision of its limited liability company
agreement, or (iii) result in the breach of or constitute a default under any
indenture or other agreement or instrument to which the Account Party is a
party.

SECTION 6.3. Legality, etc. This Agreement and each other Loan Document to which
the Account Party is a party constitute the legal, valid and binding obligations
of the Account Party, enforceable against the Account Party in accordance with
their terms except to the extent limited by (a) bankruptcy, insolvency,
fraudulent conveyance or reorganization laws or by other laws relating to or
affecting the enforceability of creditors' rights generally and by general
equitable principles which may limit the right to obtain equitable remedies
regardless of whether enforcement is considered in a proceeding of law or equity
or (b) any applicable public policy on enforceability of provisions relating to
contribution and indemnification.

SECTION 6.4. Financial Condition.

          (a) The consolidated balance sheet of the Account Party and its
Consolidated Subsidiaries as of December 31, 2004 and the related consolidated
statements of income and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP, copies of which have been delivered to each of
the Administrative Agent and the Lenders, fairly present, in conformity with
GAAP, the consolidated financial position of the Account Party as of such date
and its consolidated results of operations and cash flows for such fiscal year.

          (b) Since December 31, 2004, except as disclosed in or contemplated by
the Account Party's Form 10-K Report to the SEC for the year ended December 31,
2004, there has been no change in the business, assets, financial condition or
operations of the Account Party and its Consolidated Subsidiaries, considered as
a whole, that would materially and adversely affect the Account Party's ability
to perform any of its obligations under this Agreement or the other Loan
Documents.

SECTION 6.5. Rights to Properties. The Account Party and its Restricted
Subsidiaries have good and valid fee, leasehold, easement or other right, title
or interest in or to all the properties necessary to the conduct of their
business as conducted on the date hereof and as presently proposed to be
conducted, except to the extent the failure to have such rights or interests
would not have a Material Adverse Effect.

SECTION 6.6. Litigation. Except as disclosed in or contemplated by the Account
Party's Form 10-K Report to the SEC for the year ended December 31, 2004 or in
any subsequent Form 10-Q or 8-K Report or otherwise furnished in writing to the
Administrative Agent prior to the Effective Date, no litigation, arbitration or
administrative proceeding against the Account Party is pending or, to the
Account Party's knowledge, threatened, which, if adversely determined, would
materially and adversely affect the ability of the Account Party to perform any
of its obligations under this Agreement or the other Loan Documents. There is no
litigation, arbitration or administrative proceeding pending or, to the
knowledge of the Account Party, threatened which questions the validity of this
Agreement or the other Loan Documents to which it is a party.

SECTION 6.7. No Violation. No part of the proceeds of the Credit Extensions
hereunder (including proceeds of any disbursements under any Letter of Credit)
will be used, directly or indirectly by the Account Party for the purpose of
purchasing or carrying any "margin stock" within the meaning of F.R.S. Board
Regulation U, or for any other purpose which violates, or which conflicts with,
the provisions of F.R.S. Board Regulation U or X. The Account Party is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any such "margin
stock".

SECTION 6.8. ERISA. Each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Material Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Material Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Material Plan, (ii)
failed to make any contribution or payment to any Material Plan, or made any
amendment to any Material Plan, which has resulted or could result in the
imposition of a lien or the posting of a bond or other security under ERISA or
the Code or (iii) incurred any material liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.

SECTION 6.9. Governmental Approvals. No authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance by the Account Party of this Agreement and the other Loan Documents
to which it is a party, except such authorizations, consents and approvals as
have been obtained prior to the Effective Date and are in full force and effect.

SECTION 6.10. Investment Company Act. The Account Party is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

SECTION 6.11. Public Utility Holding Company Act. The Account Party is not a
"holding company" within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

SECTION 6.12. Restricted Subsidiaries, Etc. Each Restricted Subsidiary of the
Account Party, as of the Effective Date, is a Wholly-Owned Subsidiary of the
Account Party and is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all corporate or other
organizational powers to carry on its businesses as now conducted.

SECTION 6.13. Tax Returns and Payments. The Account Party and each of its
Restricted Subsidiaries has filed or caused to be filed all Federal, state,
local and foreign income tax returns required to have been filed by it and has
paid or caused to be paid all income taxes shown to be due on such returns
except income taxes that are being contested in good faith by appropriate
proceedings and for which the Account Party or its Restricted Subsidiaries, as
the case may be, shall have set aside on its books appropriate reserves with
respect thereto in accordance with GAAP or that would not reasonably be expected
to have a Material Adverse Effect.

SECTION 6.14. Compliance with Laws. To the knowledge of the Account Party or any
of its Restricted Subsidiaries, the Account Party and each of its Restricted
Subsidiaries is in compliance with all applicable laws, regulations and orders
of any Governmental Authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including compliance with all
applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws), except to the extent (a) such compliance
is being contested in good faith by appropriate proceedings or (b)
non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party.

SECTION 6.15. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 6.16. Reportable Transactions. The Account Party does not intend to
treat any of the transactions contemplated by this Agreement as a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Account Party takes or determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof.
If the Account Party so notifies the Administrative Agent, or if the
Administrative Agent or any Lender determines that the any of the transactions
contemplated by this Agreement constitutes a "reportable transaction," the
Account Party acknowledges that each such Person may treat its extensions of
credit as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and such Persons may maintain the lists and other records required
by such Treasury Regulation.

SECTION 6.17. Guarantees. As of the Effective Date, except as set forth in Item
6.17 of the Disclosure Schedule, the Account Party has no Guarantees of any Debt
of any Foreign Subsidiary of the Account Party other than such Debt not in
excess of $25,000,000 in the aggregate.

ARTICLE VII
COVENANTS

SECTION 7.1. Incorporation of Covenants from the Incorporated Agreement. The
Account Party agrees with each Lender, the Issuer and the Administrative Agent
that until the Termination Date has occurred, the Account Party will perform or
cause to be performed each covenant of the "Borrower" contained in Article IV of
the Incorporated Agreement, with each definition and related term, as in effect
on the Effective Date (and thereafter as in effect to the extent modified by the
Required Lenders) being incorporated in this Agreement by this reference as
though specifically set forth herein, subject in all cases to the terms of
Section 1.5.

ARTICLE VIII
EVENTS OF DEFAULT

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an "Event of Default".

SECTION 8.1.1. Non-Payment of Obligations. The Account Party shall default in
the payment or prepayment when due of:

          (a) any Reimbursement Obligation; or

          (b) any fee described in Article III or any other monetary Obligation,
and such default shall continue unremedied for a period of five days after such
amount was due.

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the Account
Party made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made or deemed to
have been made in any material respect.

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The Account
Party shall default in the due performance or observance of any of its
obligations under Sections 6.01(a), (b) or (c), clause (ii) of Section 6.05, or
Sections 6.06, 6.08, 6.09, 6.12, 6.13 or 6.14 of the Incorporated Agreement.

SECTION 8.1.4. Non-Performance of Other Covenants and Obligations. The Account
Party shall (a) fail to observe or perform any covenant or agreement contained
in Section 6.01(d) of the Incorporated Agreement for 10 days after any such
failure; or (b) fail to observe or perform any covenant or agreement contained
in this Agreement or any other Loan Document (other than those covered by
Sections 8.1.1, 8.1.2, 8.1.3 or clause (a) above) for 30 days after written
notice thereof has been given to the Account Party by the Administrative Agent,
or at the request of the Required Lenders.

SECTION 8.1.5. Default on Material Debt. The Account Party or any Restricted
Subsidiary shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Debt beyond any period of grace provided
with respect thereto, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Debt beyond any period of grace
provided with respect thereto if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Debt or a
trustee on its or their behalf to cause, such Indebtedness to become due prior
to its stated maturity.

SECTION 8.1.6. Judgments. The Account Party or any of its Restricted
Subsidiaries shall fail within 60 days to pay, bond or otherwise discharge any
judgment or order for the payment of money in excess of $20,000,000, entered
against the Account Party or any such Restricted Subsidiary that is not stayed
on appeal or otherwise being appropriately contested in good faith.

SECTION 8.1.7. Pension Plans. Any member of the ERISA Group shall fail to pay
when due an amount or amounts aggregating in excess of $25,000,000 which it
shall have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could reasonably be expected to cause one or more
members of the ERISA Group to incur a current payment obligation in excess of
$25,000,000.

SECTION 8.1.8. Change of Control. Any Change of Control shall have occurred.

SECTION 8.1.9. Bankruptcy, Insolvency, etc. Any of the following shall occur:

          (a) the Account Party or any Restricted Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay, or shall admit in
writing its inability to pay, its debts as they become due, or shall take any
corporate action to authorize any of the foregoing; or

          (b) an involuntary case or other proceeding shall be commenced against
the Account Party or any Restricted Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower
or any Restricted Subsidiary under the Bankruptcy Code.

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in Section
8.1.9 with respect to the Account Party shall occur, the Letter of Credit
Commitment (if not theretofore terminated) shall automatically terminate and the
outstanding principal amount of all Obligations hereunder (including
Reimbursement Obligations) shall automatically be and become immediately due and
payable, without notice or demand to any Person and the Account Party shall
automatically and immediately be obligated to Cash Collateralize all Letter of
Credit Outstandings and pay other monetary Obligations.

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.9 with respect to the Account
Party) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Account Party declare all or any portion of the
outstanding principal amount of all Obligations hereunder (including
Reimbursement Obligations) to be due and payable and/or the Letter of Credit
Commitment (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Letter of Credit Commitment
shall terminate and the Account Party shall automatically and immediately be
obligated to Cash Collateralize all Letter of Credit Outstandings any pay other
monetary Obligations.

ARTICLE IX
THE ADMINISTRATIVE AGENT

SECTION 9.1. Actions. Each Lender hereby appoints Scotia Capital as its
Administrative Agent under and for purposes of each Loan Document. Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply, except as
otherwise provided in this Section or as otherwise advised by counsel in order
to avoid contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, pro rata
according to such Lender's proportionate Total Exposure Amount, from and against
any and all liabilities, obligations, losses, damages, claims, costs or expenses
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against, the Administrative Agent in any way relating to or
arising out of any Loan Document, (including attorneys' fees), and as to which
the Administrative Agent is not reimbursed by the Account Party; provided that,
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
the Administrative Agent's gross negligence or willful misconduct. The
Administrative Agent shall not be required to take any action under any Loan
Document, or to prosecute or defend any suit in respect of any Loan Document,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Administrative Agent shall be or become, in the Administrative
Agent's determination, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.

SECTION 9.2. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Credit Party for
any action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence,
nor responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor for the creation, perfection or priority of any Liens purported to be
created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by the Account Party of its
Obligations. Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action. The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.

SECTION 9.3. Successor. The Administrative Agent may resign as such at any time
upon at least 30 days' prior notice to the Account Party and all Lenders. If the
Administrative Agent at any time shall resign, the Required Lenders may appoint
another Lender as a successor Administrative Agent which (subject, so long as no
Event of Default has occurred and is continuing, to the prior approval of the
Account Party) shall thereupon become the Administrative Agent hereunder. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent's giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided that,
if, such retiring Administrative Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth in above, the retiring Administrative Agent's
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor as provided for
above. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
be entitled to receive from the retiring Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Administrative Agent's
resignation hereunder as the Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under the Loan Documents, and
Section 10.3 and Section 10.4 shall continue to inure to its benefit.

SECTION 9.4. Credit Extensions by Scotia Capital. Scotia Capital shall have the
same rights and powers with respect to the Credit Extensions made by it or any
of its Affiliates and may exercise the same as if it were not the Administrative
Agent. Scotia Capital and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Account Party or any
Subsidiary or Affiliate of the Account Party as if Scotia Capital were not the
Administrative Agent hereunder.

SECTION 9.5. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender's review of the financial information of the Account Party, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Letter of Credit
Commitment. Each Lender also acknowledges that it will, independently of the
Administrative Agent and each other Lender, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under the Loan
Documents.

SECTION 9.6. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Account Party pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Account Party).
The Administrative Agent will distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Account Party for distribution to
the Lenders by the Administrative Agent in accordance with the terms of the Loan
Documents.

SECTION 9.7. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent. As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, thereunder in accordance with instructions given by the Required Lenders
or all of the Lenders as is required in such circumstance, and such instructions
of such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Secured Parties.

SECTION 9.8. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received a written notice from a Lender or the Account Party
specifying such Default and stating that such notice is a "Notice of Default".
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 10.1)
take such action with respect to such Default as shall be directed by the
Required Lenders; provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Credit
Parties except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.

ARTICLE X
MISCELLANEOUS PROVISIONS

SECTION 10.1. Waivers, Amendments, etc. The provisions of each Loan Document
(other than Letters of Credit, which shall be modified only in accordance with
their respective terms) may from time to time be amended, modified or waived, if
such amendment, modification or waiver is in writing and consented to by the
Account Party and the Required Lenders; provided that, no such amendment,
modification or waiver shall:

          (a) modify clause (b) of Section 4.3, Section 4.4 (as it relates to
sharing of payments) or this Section, in each case, without the consent of all
Lenders;

          (b) increase the aggregate amount of any Credit Extensions required to
be made or risk participated in by a Lender hereunder, or extend the final
Commitment Termination Date of Credit Extensions made (or risk participated in)
by a Lender, in each case without the consent of such Lender (it being agreed,
however, that any vote to rescind any acceleration made pursuant to Section 8.2
and Section 8.3 of amounts owing with respect to any Obligations shall only
require the vote of the Required Lenders);

          (c) reduce (by way of forgiveness), the amount of or reduce the rate
of interest on any amounts due hereunder, reduce any fees described in Article
III payable to any Lender or extend the date on which interest or fees are
payable in connection herewith, in each case without the consent of such Lender
(provided that, the vote of Required Lenders shall be sufficient to waive the
payment, or reduce the increased portion, of interest accruing under Section
3.1);

          (d) reduce the percentage set forth in the definition of "Required
Lenders" or modify any requirement hereunder that any particular action be taken
by all Lenders without the consent of all Lenders;

          (e) increase the Stated Amount of any Letter of Credit unless
consented to by the Issuer of such Letter of Credit;

          (f) release the Account Party from its Obligations under the Loan
Documents, without the consent of all Lenders; or

          (g) affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent) or the Issuer
(in its capacity as Issuer), unless consented to by the Administrative Agent or
the Issuer, as the case may be.

No failure or delay on the part of any Credit Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on the Account Party in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval by any Credit
Party under any Loan Document shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

SECTION 10.2. Notices; Time. All notices and other communications provided under
each Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to the Account Party, the Administrative Agent, a Lender or
the Issuer, to the applicable Person at its address or facsimile number set
forth on Schedule II hereto or set forth in the Assignment Agreement, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter. Electronic mail and Internet and intranet websites may be used only
to distribute routine communications by the Administrative Agent to the Lender,
such as financial statements and other information as provided in Section 6.01
of the Incorporated Agreement and for the distribution and execution of Loan
Documents for execution by the parties thereto, and may not be used for any
other purpose. The parties hereto agree that delivery of an executed counterpart
of a signature page to this Agreement and each other Loan Document by facsimile
(or electronic transmission) shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document. Unless
otherwise indicated, all references to the time of a day in a Loan Document
shall refer to New York time.

SECTION 10.3. Payment of Costs and Expenses. The Account Party agrees to pay on
demand all expenses of the Administrative Agent (including the fees and
reasonable out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP, counsel to
the Administrative Agent and of local counsel, if any, who may be retained by or
on behalf of the Administrative Agent) in connection with (a) the negotiation,
preparation, execution and delivery of each Loan Document, including schedules
and exhibits, and any amendments, waivers, consents, supplements or other
modifications to any Loan Document as may from time to time hereafter be
required, whether or not the transactions contemplated hereby are consummated;
and (b) the preparation and review of the form of any document or instrument
relevant to any Loan Document; provided, that the Account Party shall not be
liable for any legal fees or disbursements of any counsel for the Administrative
Agent and the Lenders other than Mayer, Brown, Rowe & Maw LLP associated with
the preparation, execution and delivery of this Agreement and the closing
documents contemplated hereby.

The Account Party further agrees to pay, and to save each Credit Party harmless
from all liability for, any stamp or other taxes which may be payable in
connection with the execution or delivery of each Loan Document or the Credit
Extensions hereunder. The Account Party also agrees to reimburse the
Administrative Agent upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys' fees and legal expenses of counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
(x) the negotiation of any restructuring or "work-out" with the Account Party,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

SECTION 10.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Credit Party, the Account Party hereby indemnifies and
holds each Credit Party and each of their respective officers, directors,
employees and agents (collectively, the "Indemnified Parties") free and harmless
from and against any and all actions, causes of action, suits, losses, costs,
liabilities and damages, and expenses incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), including reasonable attorneys' fees
and disbursements, whether incurred in connection with actions between or among
the parties hereto or the parties hereto and third parties (collectively, the
"Indemnified Liabilities"), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to

          (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension;

          (b) the entering into and performance of any Loan Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Account Party as the result of any determination by the Required Lenders
pursuant to Article V not to extend any Credit Extension, provided that, any
such action is resolved in favor of such Indemnified Party);

          (c) any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Account Party or any of its
Subsidiaries of all or any portion of the Capital Securities or assets of any
Person, whether or not an Indemnified Party is party thereto;

          (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the release by the Account Party or its
Subsidiary of any Hazardous Substance;

          (e) the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by the Account Party or its Subsidiary of any Hazardous
Substance (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Account Party or such
Subsidiary; or

          (f) each Lender's Environmental Liability (the indemnification herein
shall survive repayment of the Obligations and any transfer of the property of
the Account Party or its Subsidiary by foreclosure or by a deed in lieu of
foreclosure for any Lender's Environmental Liability, regardless of whether
caused by, or within the control of, the Account Party or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party's gross negligence
or willful misconduct. The Account Party and its successors and assigns hereby
waive, release and agree not to make any claim or bring any cost recovery action
against, any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted. It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, the Account Party's obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
the Account Party with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Account Party agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

SECTION 10.5. Survival. The obligations of the Account Party under Sections 4.1,
4.2, 10.3 and 10.4, and the obligations of the Lenders under Section 9.1, shall
in each case survive any assignment from one Lender to another (in the case of
Sections 10.3 and 10.4) and the occurrence of the Termination Date. The
representations and warranties made by the Account Party in each Loan Document
shall survive the execution and delivery of such Loan Document.

SECTION 10.6. Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7. Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Account Party, the Administrative Agent and each
Lender (or notice thereof satisfactory to the Administrative Agent), shall have
been received by the Administrative Agent.

SECTION 10.9. Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN
THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98--INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
"ISP RULES")) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that, the Account Party may not assign or transfer its
rights or obligations hereunder without the consent of all Lenders (except to
the extent that any such assignment results from the consummation of a merger or
consolidation permitted pursuant to Section 6.08 of the Incorporated Agreement).

SECTION 10.11. Sale and Transfer of Credit Extensions; Participations in Credit
Extensions. Each Lender may assign, or sell participations in, its Letters of
Credit and Letter of Credit Commitment to one or more other Persons in
accordance with the terms set forth below.

          (a) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the Loan Documents (including all or
a portion of its Letter of Credit Commitment); provided that:

                    (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender's rights and obligations, the aggregate
amount of such rights and obligations (including an obligation to risk
participate in Letters of Credit) subject to each such assignment (determined as
of the date the Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, unless
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Account Party, otherwise consent; and

                    (ii) the parties to each assignment shall execute and
deliver to the Administrative Agent a Assignment Agreement, together with a
processing and recordation fee of $3,500 and if the Eligible Assignee is not
already Lender, administrative details information with respect to such Eligible
Assignee and applicable tax forms.

          (b) If the consent of the Account Party to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section), the Account Party shall be deemed to have given its consent ten
Business Days after the date notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) to the Account Party, unless such
consent is expressly refused by the Account Party prior to such tenth Business
Day.

          (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to clause (d), from and after the effective date specified in
each Assignment Agreement, (i) the Eligible Assignee thereunder shall (if not
already a Lender) be a party hereto and, to the extent of the interest assigned
by such Assignment Agreement, have the rights and obligations of a Lender under
the Loan Documents, and (ii) the assigning Lender thereunder shall (subject to
Section 10.5) be released from its obligations under the Loan Documents, to the
extent of the interest assigned by such Assignment Agreement (and, in the case
of a Assignment Agreement covering all of the assigning Lender's rights and
obligations under the Loan Documents, such Lender shall cease to be a party
hereto, but shall (as to matters arising prior to the effectiveness of the
Assignment Agreement) continue to be entitled to the benefits of any provisions
of the Loan Documents which by their terms survive the termination of this
Agreement). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with the terms of this Section shall
be treated for purposes of the Loan Documents as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (e).

          (d) The Administrative Agent shall record each assignment made in
accordance with this Section in the Register pursuant to Section 2.4. The
Register shall be available for inspection by the Account Party and any Lender,
at any reasonable time upon reasonable prior notice to the Administrative Agent.

          (e) Any Lender may, without the consent of, or notice to, any Person,
sell participations to one or more Persons (other than natural Persons, the
Account Party or any Affiliate of the Account Party) (a "Participant") in all or
a portion of such Lender's rights or obligations under the Loan Documents;
provided that, (i) such Lender's obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Account
Party, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described in clauses (a) through (d) or clause (f) of Section
10.1 with respect to Obligations participated in by that Participant. Subject to
clause (f), the Account Party agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.2, 10.3 and 10.4 and Section 6.01 of the
Incorporated Agreement to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (c). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.5 as though it were a Lender, but only if such Participant agrees to
be subject to Section 4.4 as though it were a Lender.

          (f) A Participant shall not be entitled to receive any greater payment
under Section 4.1, 4.2, 10.3 or 10.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Account Party's prior written consent. A Participant that would be a Non-U.S.
Lender if it were a Lender shall not be entitled to the benefits of Section 4.2
unless the Account Party is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Account Party,
to comply with the requirements set forth in Section 4.2 as though it were a
Lender. Any Lender that sells a participating interest in any Letter of Credit
Commitment or other interest to a Participant under this Section shall indemnify
and hold harmless the Account Party and the Administrative Agent from and
against any taxes, penalties, interest or other costs or losses (including
reasonable attorneys' fees and expenses) incurred or payable by the Account
Party or the Administrative Agent as a result of the failure of the Account
Party or the Administrative Agent to comply with its obligations to deduct or
withhold any Taxes from any payments made pursuant to this Agreement to such
Lender or the Administrative Agent, as the case may be, which Taxes would not
have been incurred or payable if such Participant had been a Non-U.S. Lender
that was entitled to deliver to the Account Party, the Administrative Agent or
such Lender, and did in fact so deliver, a duly completed and valid Form W-8BEN
or W-8ECI (or applicable successor form) entitling such Participant to receive
payments under this Agreement without deduction or withholding of any United
States federal taxes.

          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that, no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

          (h) In the event that S&P or Moody's, shall, after the date that any
Person becomes a Lender, downgrade the long-term certificate of deposit ratings
of such Lender, and the resulting ratings shall be below BBB- or Baa3,
respectively, or the equivalent, then the Account Party and the Issuer shall
each have the right, but not the obligation, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an Eligible Assignee or a
financial institution (a "Replacement Lender") acceptable to the Account Party,
the Administrative Agent, and the Issuer (such consents not to be unreasonably
withheld or delayed; provided that no such consent shall be required if the
Replacement Lender is an existing Lender), and upon any such downgrading of any
Lender's long-term certificate of deposit rating, such Lender hereby agrees to
transfer and assign (in accordance with this Section) all of its Letter of
Credit Commitments and other rights and obligations under the Loan Documents
(including Reimbursement Obligations) to such Replacement Lender; provided that,
(i) such assignment shall be without recourse, representation or warranty (other
than that such Lender owns the Letter of Credit Commitments being assigned, free
and clear of any Liens) and (ii) the purchase price paid by the Replacement
Lender shall be in the amount of such Lender's Percentage of outstanding
Reimbursement Obligations, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (other than the amounts (if any)
demanded and unreimbursed under Sections 4.1 and 4.2, which shall be paid by the
Account Party), owing to such Lender hereunder. Upon any such termination or
assignment, such Lender shall cease to be a party hereto but shall continue to
be entitled to the benefits of, and subject to the obligations of, any
provisions of the Loan Documents which by their terms survive the termination of
this Agreement.

SECTION 10.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent, the Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with the
Account Party or any of its Affiliates in which the Account Party or such
Affiliate is not restricted hereby from engaging with any other Person.

SECTION 10.13. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER OR THE ACCOUNT
PARTY IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE
COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. THE ACCOUNT PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 10.2. THE ACCOUNT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE ACCOUNT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE
ACCOUNT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

SECTION 10.14. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER, THE
ISSUER AND THE ACCOUNT PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, THE ISSUER OR THE ACCOUNT PARTY IN CONNECTION THEREWITH. THE
ACCOUNT PARTY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUER ENTERING
INTO THE LOAN DOCUMENTS.

SECTION 10.15. Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Credit Party from disclosing such
information (i) to any other Credit Party, (ii) to any other Person if
reasonably incidental to the administration of the Letters of Credit, (iii) upon
the order of any court or administrative agency, (iv) upon the request or demand
of any regulatory agency or authority, (v) which had been publicly disclosed
other than as a result of a disclosure by any Credit Party prohibited by this
Agreement, (vi) in connection with any litigation to which any Credit Party or
any of their respective subsidiaries or affiliates may be party, (vii) to the
extent necessary in connection with the exercise of any remedy hereunder, (viii)
to such Credit Party's affiliates and their respective directors, officers,
employees and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential) and (ix) subject to provisions substantially similar
to those contained in this Section 9.12, to any actual or proposed Participant
or Assignee. Notwithstanding the foregoing, any Credit Party or Mayer, Brown,
Rowe & Maw LLP may circulate promotional materials and place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web, in each
case, after the closing of the transactions contemplated by this Agreement in
the form of a "tombstone" or other release limited to describing the names of
the Account Party or its affiliates, or any of them, and the amount, type and
closing date of such transactions, all at their sole expense.

SECTION 10.16. USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Account Party that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001)) (the "Patriot Act"), it is required to obtain,
verify and record information that identifies the Account Party, which
information includes the name and address of the Account Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Account Party in accordance with the Patriot Act.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

PPL ENERGY SUPPLY, LLC

       

By:

_________________________________

   

Name:

   

Title:

       

Address:

Two North Nine Street

   

Allentown, PA 18101-1179

       

Facsimile No.: (610) 774-5106

     

Attention:

 

[SIGNATURE PAGE TO REIMBURSEMENT AGREEMENT]

--------------------------------------------------------------------------------




 

THE BANK OF NOVA SCOTIA,
as the Administrative Agent and the Issuer

       

By:

_________________________________

   

Name:

   

Title:

       

Address:

One Liberty Plaza

   

New York, New York 10006

       

Facsimile No.: (212) 225-5480

     

Attention:

 

[SIGNATURE PAGE TO REIMBURSEMENT AGREEMENT]

--------------------------------------------------------------------------------






SCHEDULE I



DISCLOSURE SCHEDULE TO REIMBURSEMENT AGREEMENT



ITEM 6.17 Guarantees

None.

--------------------------------------------------------------------------------




SCHEDULE II

PERCENTAGES;
NAME AND NOTICE ADDRESS





NAME AND NOTICE ADDRESS OF LENDER

LC PERCENTAGE